department of the treasury internal_revenue_service washington d c date number release date cc intl br3 plr-122148-98 uilc internal_revenue_service national_office chief_counsel_advice memorandum for thomas j smith industry director heavy manufacturing construction and transportation lm mct attn karen s ammons director field operations from irwin halpern senior technical reviewer cc intl br3 subject this chief_counsel_advice is issued pursuant to section b of revproc_2000_1 2000_1_irb_4 chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement this chief_counsel_advice is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from chief_counsel_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the chief_counsel_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration plr-122148-98 duties with respect to the case and the issues discussed in the document require inspection or disclosure of the chief_counsel_advice legend parent seller target date date purchasing_corporation u s sub1 u s sub2 u s sub3 f sub1 x country y country z purpose by a letter dated date parent a taxpayer within your examination jurisdiction submitted a private_letter_ruling request to our office parent supplemented its private_letter_ruling request by letters dated date date date and date parent’s submission requested a ruling with regard to elections under sec_338 for certain foreign subsidiaries that are part of a group of corporations sold by seller an affiliate of parent the submission requested a ruling that the current and accumulated_earnings_and_profits e_p of those subsidiaries not derived as a result of the sec_338 elections be viewed as distributed to the parent’s consolidated_group under sec_902 and sec_1248 before the e_p derived as a result of the sec_338 deemed asset sales by letter dated date parent withdrew its plr-122148-98 private_letter_ruling request in accordance with section b of revproc_2000_1 the purpose of this memorandum is to notify you of parent’s withdrawal of its request for a private_letter_ruling in addition this memorandum states our views of the issue raised by parent’s request issue if a sec_338 election is made in connection with the acquisition of the stock of a foreign_corporation does sec_338 affect the computation of a selling shareholder’s deemed-paid taxes under sec_902 and sec_1248 conclusion no sec_338 does not affect the computation of a selling shareholder’s deemed-paid taxes under sec_902 and sec_1248 accordingly changes to a foreign corporation’s post-1986_undistributed_earnings or to a selling shareholder’s sec_1248 deemed_dividend that result from a deemed asset sale are taken into account in computing the selling shareholder’s deemed-paid taxes under sec_902 and sec_1248 facts based on parent’s submissions we understand the facts as follows parent is a publicly held domestic_corporation that owns percent of the shares of seller another domestic_corporation prior to the sale at issue seller owned percent of the shares of target a third domestic_corporation target owns percent of the stock of a number of foreign subsidiaries incorporated in x a u s possession target also owns percent of the stock of a dual_resident_corporation u s sub1 and two domestic corporations u s sub2 and u s sub3 u s sub1 is a holding_company for a number of country y foreign subsidiaries u s sub2 and u s sub3 collectively own percent of the stock of f sub1 a country z corporation that operates as a holding_company for a number of country z subsidiaries all domestic and dual resident corporations in the parent group filed a consolidated federal_income_tax return pursuant to an asset purchase agreement of date seller agreed to sell all of the stock of target and certain other assets to purchasing_corporation an unrelated domestic_corporation parent and purchasing_corporation agreed to make elections under sec_338 and sec_338 with respect to target u s sub2 plr-122148-98 and u s sub3 parent and purchasing_corporation further agreed that purchasing_corporation may make elections under sec_338 with respect to the first-tier and lower-tier foreign subsidiaries of target unless such elections result in a significant cost to parent or its affiliates the potential significant cost that concerned parent and the matter addressed in its private_letter_ruling request involves the interaction between the potential sec_338 elections for target’s foreign subsidiaries and the computation of the parent consolidated group’s sec_902 deemed-paid taxes with respect to deemed sales of foreign_subsidiary stock parent anticipated that prior to any deemed asset sales by the foreign subsidiaries under sec_338 each of the foreign subsidiaries would have current and accumulated e_p in an amount less than the gain recognized on its stock however parent anticipated that the e_p generated by the sec_338 deemed asset sales would cause each of the foreign subsidiaries’ current and accumulated e_p to exceed the gain recognized on its stock the target’s foreign subsidiaries constitute controlled_foreign_corporations cfcs in the date supplement to its private_letter_ruling request parent represented that it does not believe that the making of sec_338 elections with respect to any of target’s foreign subsidiaries would give rise to subpart_f_income seller’s sale of target and its subsidiaries to purchasing_corporation closed on date law sec_338 sec_338 provides that purchasing corporations that make a qualified_stock_purchase of at least percent of the stock of a target_corporation may make either of two elections that will result in a deemed sale of the target corporation’s assets the first is a regular sec_338 election if the purchasing_corporation makes a sec_338 election the old target is considered to sell all of its assets to a new target_corporation as of the close of the acquisition_date and is required to recognize gain_or_loss on its assets see sec_338 new target is parent’s submission did not explicitly state whether it and purchasing_corporation agreed to make sec_338 and sec_338 elections with respect to u s sub1 however parent’s inclusion of u s sub1 in the submitted facts indicates that such elections were contemplated plr-122148-98 treated as acquiring old target’s assets as of the beginning of the day after the acquisition_date id new target does not succeed to old target’s e_p accounts see sec_1_338-1t b target’s shareholders recognize gain_or_loss with respect to their target stock sec_1001 sec_338 permits a second type of election when the target is a member of a consolidated_group if a sec_338 election is made an old target_corporation is treated as selling its assets to a new target_corporation while old target is still a member of the seller’s group sec_1_338_h_10_-1t d old target is generally deemed to liquidate following the deemed asset sale see sec_1_338-1t a and h -1t d i and -1t d i unlike a regular sec_338 election target’s shareholders do not recognize gain_or_loss on the stock sale sec_1_338-1t d iii an election under sec_338 is not available for foreign target corporations see sec_1_338_h_10_-1t b -1t b and -1t c if either a sec_338 or a sec_338 election is made for a target_corporation additional trickle-down sec_338 elections may be made with respect to lower-tier subsidiaries of the target see sec_338 sec_1_338-3t b and h -1t d ii and -1t d ii a sec_338 election made with respect to a lower-tier subsidiary will trigger a deemed sale of the subsidiary’s assets generally no gain_or_loss will be recognized with respect to the stock of the lower-tier subsidiary unless the lower-tier subsidiary is a first-tier foreign_subsidiary of a domestic_corporation see sec_1 4t h and -4t h ex see also sec_338 second sentence providing rules concerning the treatment of this gain for purposes of the foreign_tax_credit international code provisions sec_901 permits a taxpayer to elect to credit income taxes paid_or_accrued to a foreign_country against the taxpayer’s u s federal_income_tax sec_904 imposes a limit on the amount of foreign_income_taxes that may be credited under sec_901 sec_904 limits the amount of foreign_income_taxes that may be credited in any one taxable_year to the amount of a taxpayer’s pre-credit u s income_tax on its foreign source taxable_income the sec_904 limitation in chart form the sec_904 limitation is as follows a sec_338 election is also available when the target is an affiliate of the seller or an s_corporation sec_1 h - 1t c plr-122148-98 limit pre-credit u s income_tax x foreign source taxable_income worldwide taxable_income the sec_904 limitation is calculated separately for different categories of foreign source taxable_income sec_904 sec_902 provides that a domestic_corporation that owns at least ten percent of the voting_stock of a foreign_corporation from which it receives dividends in any taxable_year will be deemed to have paid a portion of the foreign corporation’s post- foreign_income_taxes the portion of such taxes that a domestic_corporation will be deemed to have paid in any taxable_year is determined by the ratio of the dividends received by the_domestic_corporation during the taxable_year to the foreign corporation’s post-1986_undistributed_earnings the sec_902 fraction sec_902 in chart form the deemed-paid tax calculation is as follows deemed- paid tax post-1986 foreign x dividend paid income taxes post-1986_undistributed_earnings the amount of taxes a domestic_corporation is deemed to pay under sec_902 together with foreign_income_taxes the_domestic_corporation pays directly are creditable under sec_901 subject_to the sec_904 limitation see sec_901 if the foreign_corporation paying the dividend is a cfc the amount of foreign_income_taxes the_domestic_corporation is deemed to pay is computed separately with respect to the cfc’s post-1986_undistributed_earnings in each sec_904 category out of which the dividends are paid sec_1 d when a domestic_corporation disposes of stock in a foreign_corporation gain recognized on the disposition is generally u s source income or foreign source passive_income see sec_865 and sec_904 the treatment of the gain may differ however when the foreign_corporation is a cfc under sec_1248 if a u s shareholder that owns ten percent or more of the voting power of a cfc disposes of stock in the cfc gain recognized on the disposition is treated as a dividend to the extent of the cfc’s e_p attributable to the stock sec_1248 for purposes of determining the amount of a cfc’s e_p the e_p of lower-tier foreign subsidiaries is taken into account in certain circumstances sec_1248 if the e_p of any lower-tier foreign_subsidiary is taken into account the portion of the deemed_dividend attributable to the e_p of such subsidiary is treated as a dividend paid_by plr-122148-98 the portion of the stock gain that is considered to be a dividend is generally foreign_source_income sec_862 but see sec_904 the sec_904 category for the deemed_dividend is determined pro_rata based on the cfc’s e_p in each category see sec_904 sec_1_904-5 in addition the deemed_dividend is eligible to carry deemed-paid taxes under sec_902 sec_1_902-1 and sec_1_1248-1 interaction between sec_338 and the international code provisions if a purchasing_corporation makes a sec_338 election with respect to a foreign target gain_or_loss on the deemed asset sale increases or decreases the foreign target’s e_p see sec_1_338-9 target’s shareholders are considered to own target stock through the close of the acquisition_date sec_1_338-9 accordingly the taxation of target’s shareholders is determined by taking into account any increase or decrease in the foreign target’s e_p sec_1_338-9 for example a change in the foreign target’s e_p is taken into account in computing the amount of any dividend deemed paid to a selling shareholder under sec_1248 id deemed sale gain and corresponding e_p are also taken into account for purposes of sec_551 sec_951 and sec_1293 id sec_338 limits the foreign_tax_credit consequences that would otherwise result from a sec_338 election it provides as follows coordination with foreign_tax_credit provisions - except as provided in regulations this section will not apply for purposes of determining the source or character of any item for purposes of sec_901 through relating to the foreign_tax_credit the preceding sentence shall not apply to any gain to the extent such gain is includible in gross_income as a dividend under sec_1248 determined without regard to any deemed sale under this section by a foreign_corporation the legislative_history to sec_338 describes the operation of the provision as follows under the bill a deemed asset sale under sec_338 shall generally be disregarded for source and foreign_tax_credit_limitation purposes in determining the seller’s foreign_tax_credit_limitation except as provided in the subsidiary directly to the selling shareholder see sec_1_1248-1 plr-122148-98 regulations instead for these purposes the gain is generally treated as a gain from the sale of the stock an exception to this rule is provided for gain derived from the deemed sale by a u s_corporation of stock in a controlled_foreign_corporation to the extent that the gain is treated as dividend income under sec_1248 before any deemed sale by the controlled_foreign_corporation of its assets to that extent income derived from the sale of stock of the u s_corporation is treated for foreign_tax_credit purposes as income from the sale of the u s corporation’s assets h_r rep pincite s rep no pincite see also joint_committee on taxation description of the technical corrections act of pincite same language analysis the issue presented by parent’s withdrawn private_letter_ruling request is whether sec_338 affects the computation of the parent consolidated group’s sec_902 deemed-paid taxes with regard to deemed sales of foreign_subsidiary stock for the reasons stated below we conclude that sec_338 does not affect this computation the first sentence of sec_338 limits the paragraph’s application to determinations of source and character source generally refers to whether income is derived from within or without the united_states and character generally is understood to refer to the separate sec_904 categories see eg sec_1_338-4t h ex joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite n notice_87_6 1987_1_cb_417 thus sec_338 ignores a deemed asset sale solely for purposes of determining the source of an item and the sec_904 separate category to which an item belongs it does not disregard a deemed asset sale for purposes of determining the amount of any item the amount of deemed-paid taxes associated with a selling shareholder’s sec_1248 dividend is determined by the selling shareholder’s sec_902 fraction the denominator of the sec_902 fraction is the amount of the foreign target’s post- undistributed_earnings the numerator of the sec_902 fraction is the amount of the selling shareholder’s deemed_dividend under sec_1248 because sec_338 is limited to determinations of source and character the provision does not apply in determining the amount of a foreign target’s post-1986_undistributed_earnings or the amount of a selling shareholder’s deemed_dividend under sec_1248 for purposes of computing a selling shareholder’s deemed-paid taxes under sec_902 thus sec_338 does not affect the computation plr-122148-98 of these amounts for purposes of determining a selling shareholder’s sec_902 fraction a foreign corporation’s post-1986_undistributed_earnings are determined by reference to the foreign corporation’s e_p as calculated pursuant to sec_964 see sec_902 sec_1_902-1 sec_964 incorporates the generally applicable domestic rules governing e_p see sec_1_964-1 under these rules gain_or_loss on a deemed asset sale is taken into account in determining the amount of a target corporation’s e_p see sec_338 and sec_312 sec_1_338-2t c and -2t c because sec_338 applies solely to determinations of source and character the generally applicable e_p rules continue to apply in determining the amount of a foreign target’s post-1986_undistributed_earnings see sec_1_338-9 deemed sale gain and corresponding e_p taken into account in determining the taxation of the foreign target and its shareholders thus for purposes of computing a selling shareholder’s deemed-paid taxes under sec_902 the amount of a foreign target’s post-1986_undistributed_earnings reflects any increase or decrease in the foreign target’s e_p resulting from a deemed asset sale under sec_338 the numerator of a selling shareholder’s sec_902 fraction is its sec_1248 deemed_dividend sec_1_901-1 the sec_1248 deemed_dividend in turn is determined by reference to the foreign target’s e_p sec_1248 as stated a foreign target’s e_p is computed according to generally applicable domestic rules which require taking deemed sale gain into account in in cases where an increase in the amount of a sec_1248 deemed_dividend is limited by the amount of built-in_gain on the foreign target’s stock a sec_338 election may result in reducing the amount of foreign taxes a selling shareholder would otherwise be deemed to pay under sec_902 symmetrically in cases where a deemed asset sale generates a loss a sec_338 election may result in increasing the amount of foreign taxes a selling shareholder would otherwise be deemed to pay under sec_902 this is the consequence of the fictional asset sale created by sec_338 and the fact that the computation of e_p under sec_964 follows u s tax principles and does not attempt to reflect the foreign tax_base see 493_us_132 holding that domestic principles govern and u k law is not relevant in calculating accumulated_profits the denominator in the sec_902 formula during the years at issue sec_338 does not and was not intended to affect these consequences of a sec_338 election plr-122148-98 determining a target corporation’s e_p see also sec_1248 accordingly the effect of a deemed asset sale on a foreign target’s e_p is taken into account in determining the portion of a selling shareholder’s stock gain that is treated as a dividend under sec_1248 sec_1_338-9 h_r rep pincite s rep no pincite because sec_338 is limited to determinations of source and character it does not affect the amount of the sec_1248 deemed_dividend for purposes of computing a selling shareholder’s deemed- paid taxes under sec_902 consequently for such purposes the amount of a selling shareholder’s sec_1248 deemed_dividend reflects any increase or decrease in the foreign target’s e_p resulting from a deemed asset sale under sec_338 if the foreign target is a cfc a selling shareholder must compute its deemed-paid taxes under sec_902 separately with respect to the cfc’s post-1986_undistributed_earnings in each sec_904 category out of which any sec_1248 deemed_dividend is considered to be paid sec_1_902-1 this raises a potential question as to whether under sec_338 the numerator or denominator of the sec_902 fraction should be viewed as an item whose character ie sec_904 separate limitation category must be determined without regard to any deemed asset sale pursuant to sec_338 however it would be contradictory to determine the character of an item that is required to be adjusted by a deemed asset sale such as the foreign target’s post-1986_undistributed_earnings without regard to the deemed asset sale similarly we note that there is no authority for parent’s suggested ordering rule whereby current and accumulated e_p would be viewed as distributed prior to deemed sale e_p such an ordering rule would contradict the above-discussed sec_964 and sec_1248 authorities moreover as discussed below the purpose of sec_338 is to prevent a selling shareholder from obtaining an unwarranted increase in its sec_904 limitation there is no evidence that sec_338 was intended to apply for purposes of computing a selling shareholder’s deemed-paid taxes under sec_902 accordingly for purposes of sec_902 it is inappropriate to treat a foreign target’s post-1986_undistributed_earnings or a selling shareholder’s sec_1248 deemed_dividend as an item whose character must be determined without regard to any deemed asset sale under sec_338 in contrast at the selling shareholder level the rule_of sec_338 can be articulated as an ordering rule whereby the selling shareholder’s stock gain is recharacterized under sec_1248 first by reference to the foreign target’s current and accumulated e_p which is not subject_to sec_338 and second by reference to the deemed sale e_p which is subject_to sec_338 see eg sec_1 4t h ex plr-122148-98 the legislative_history to sec_338 supports the conclusion that sec_338 does not apply for purposes of computing a selling shareholder’s deemed-paid taxes under sec_902 the legislative_history indicates that sec_338 was enacted to prevent a selling shareholder from obtaining an unwarranted increase in its sec_904 limitation specifically it indicates that the provision was intended to prevent a selling shareholder from using a deemed asset sale election to convert what would ordinarily constitute u s source income or foreign source passive_income into foreign_source_income in a preferred sec_904 category see h_r rep no pincite s rep no pincite h_r conf_rep no pincite see also preamble to prop sec_1_338-4 and -5 fed reg this ability to alter the source and character of stock gain through a deemed asset sale election enabled a selling shareholder to increase its foreign source taxable_income in a given sec_904 category without incurring any corresponding foreign tax this in turn allowed the selling shareholder to credit unrelated foreign taxes imposed on income in that category that could not otherwise be credited due to the shareholder’s sec_904 limitation with respect to that category congress considered this result to be contrary to the purposes of the foreign_tax_credit provisions see h_r rep no pincite s rep no pincite see also preamble to prop sec_1_338-4 and -5 fed reg accordingly congress enacted sec_338 to prevent a selling shareholder from utilizing a deemed asset sale election to achieve this result see h_r rep no pincite stating that under the bill a deemed asset sale will generally be disregarded for source and foreign_tax_credit_limitation purposes in determining the selling shareholders’ foreign_tax_credit_limitation s rep no pincite same there is no indication in the legislative_history that congress was prior to the enactment of sec_338 this conversion could be achieved by making a sec_338 election in connection with the disposition of a cfc because e_p generated by deemed sale gain would increase the portion of the selling shareholder’s stock gain treated as a deemed_dividend under sec_1248 and thereby increase the portion of the stock gain subject_to the source and sec_904 separate category rules for dividends conversions in the source and sec_904 category of stock gain could also be achieved by making a sec_338 election with respect to a domestic target that held assets whose deemed sale would generate foreign_source_income it is unlikely that a foreign jurisdiction would impose tax on a stock sale for which a sec_338 election is made since the foreign jurisdiction will generally respect the form of the transaction as a stock sale plr-122148-98 concerned with the computation of a selling shareholder’s deemed-paid taxes under sec_902 the fact that sec_338 does not include sec_960 within its scope is further evidence that congress did not intend to affect the computation of a selling shareholder’s deemed-paid taxes under sec_902 sec_960 generally permits a domestic_corporation required under sec_951 to include in income undistributed_earnings of a cfc a credit for foreign_income_taxes paid_by the cfc parallel to the credit that would have been allowed under sec_902 if the earnings had actually been distributed as a dividend the computational rules for sec_902 and sec_960 including the rules for determining a foreign corporation’s post-1986_undistributed_earnings are generally the same see sec_960 sec_1_960-1 consequently the absence of any reference to sec_960 indicates that congress did not have sec_902 in mind when it enacted sec_338 finally our conclusion is supported by differences in the policies underlying sec_902 and the policies underlying the source and separate category rules of sec_865 and sec_904 the source_rules reflect the view that an item_of_income or gain should not enable a taxpayer to claim foreign tax_credits unless the item is subject_to foreign tax see joint_committee on taxation general explanation of the tax_reform_act_of_1986 pincite the separate category rules reflect the view that foreign taxes imposed on one category of income should not be used to reduce u s tax that would otherwise be due on other low-taxed categories of income h_r rep no pincite s rep no pincite sec_338 furthers these policies by preventing a taxpayer from utilizing a sec_338 election in connection with a stock disposition unlikely to trigger a foreign_income_tax to increase its allowable foreign tax_credits and thereby reduce u s tax that would otherwise be due on gain from the stock disposition in contrast applying sec_338 to disregard a change in a foreign target’s e_p attributable to the deemed sale of its assets would be inconsistent with the policies underlying the sec_902 fraction as discussed above the computations of a foreign target’s post-1986_undistributed_earnings and a selling shareholder’s sec_1248 deemed_dividend follow u s tax principles without regard to the foreign tax_base and as a result take into account changes in the foreign target’s e_p resulting from a deemed asset sale for the forgoing reasons we conclude that sec_338 does not affect the computation of a selling shareholder’s deemed-paid taxes under sec_902 and sec_1248 thus the deemed sale of target’s foreign subsidiaries’ assets pursuant to sec_338 should be given effect for purposes of computing the parent consolidated group’s deemed-paid taxes under sec_902 and sec_1248 any plr-122148-98 increase or decrease in the e_p of a foreign_subsidiary resulting from a deemed asset sale should be reflected in both the numerator and the denominator of the selling shareholder’s sec_902 fraction the following example illustrates the application of sec_902 when a sec_338 election is made for a foreign target example uss a domestic_corporation owns percent of the stock of t a cfc uss has a basis of dollar_figure in the stock of t uss sells its t stock for dollar_figure to an unrelated domestic_corporation which elects under sec_338 to treat the stock purchase as an asset purchase for u s tax purposes t has general limitation post-1986_undistributed_earnings of 50u and has paid dollar_figure in foreign_income_taxes with respect to such earnings the deemed sale of t’s assets results in additional general limitation earnings_of 450u uss recognizes a dollar_figure gain on the sale of t stock all of which is recharacterized as a deemed_dividend under sec_1248 sec_1_338-9 the amount of foreign_income_taxes attributable to general_limitation_income that is deemed paid_by uss under sec_902 is computed as follows deemed-paid tax 400u x dollar_figure dollar_figure 500u under sec_338 uss’s dollar_figure gain is comprised of dollar_figure of foreign source general_limitation_income and dollar_figure of foreign source passive_income for purposes of determining uss’s sec_904 limitation case development hazards and other considerations we understand that parent is seeking a pre-filing agreement with regard to certain aspects of the sale of target and its subsidiaries please feel free to contact our office if you have any questions in connection with the pre-filing agreement including the application of sec_338 in the event you discover that a for simplicity the example involves a first-tier foreign target with a u functional_currency however the same rules apply with regard to deemed sales of foreign target corporations by domestic target corporations that are subject_to elections under sec_338 and sec_338 such as in parent’s case the example assumes that 1u dollar_figure at all times and that stock gain is treated as foreign_source_income under the foreign_affiliate rule_of sec_865 in addition the example assumes that the deemed asset sale under sec_338 does not give rise to subpart_f_income plr-122148-98 sec_338 election with respect to any of the foreign subsidiaries will generate subpart_f_income parent may cite plr date in support of its position that the current and accumulated e_p of the foreign subsidiaries not derived as a result of the deemed asset sales be viewed as distributed under sec_902 and sec_1248 prior to e_p derived as a result of the deemed asset sales however plr did not address this issue see footnote above and accompanying text moreover because parent was not the recipient of plr parent may not use or cite the ruling as precedent sec_6110 if you have any further questions please call _______________________________ irwin halpern senior technical reviewer branch office of associate chief_counsel international
